 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. M. Reeves Company, Inc.andCandy and Confectionary Union,Local 50, Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 92-CA-6734. July 26, 1960DECISION AND ORDEROn February 18, 1960, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only to the extent that they are consistentwith the following Decision and Order:1.We disagree with the Trial Examiner that Section 8(a) (2) wasviolated.It is essential at the outset to identify and confine the issueswithin the allegations of the General Counsel's complaint.The Gen-eral Counsel concedes that the Charging Union, Local 50, at no timematerial herein represented a majority of the employees in the unit,that Local 50's claim upon Respondent did not raise a question con-cerning representation.The complaint alleges in substance that Re-spondent unlawfully assisted the 'Committee i (the incumbent unionfor about 13 years) by prematurely reopening the existing contractand granting contract and other benefits with thepurpose and intentto counteract and forestall Local 50's organizational campaign andcement the Committee's position as bargaining representative 2TheSection 8 (a) (2) issue, thus narrowly circumscribed, turns the legalityof Respondent's conduct on Respondent's intent in rendering thealleged assistance to the incumbent Committee.As found by the TrialExaminer, the essential facts are briefly as follows :Between July 8 and 13, 1959, some of the female employees askedthe Committee to meet with Respondent for the purpose of stoppingallegedly insulting conduct directed toward them by adherents of1Variously called the Collective Bargaining Committee or Council of the Employees-Also included in the context of the Section 8(a) (2) complaint is the allegation thatRespondent laid off certain of the newer employees to discourage membership in Local 50and solidify the Committee's position, an issue which coincides with that involved in thealleged Section 8(a) (3) aspect of the case and will therefore be considered under thatheadinginfra128 NLRB No. 41. B.M. REEVESCOMPANY, INC.321Local 50, and to renegotiate the contract.From July 13 to 15, sepa-rate meetings were held on company premises between the Committeeand the employees and between the Committee and Respondent. Re-spondent progressively offered wage increases and additional benefitswhich offers were in turn transmitted to the employees by the Com-mittee.On July 15, at a committee meeting, the employees voted 35 to30 to accept the contract.3Nevertheless, Respondent increased itsoffer by agreeing to supply additional uniforms for the employees onthe suggestion of the Committee, as the vote to accept the contract ap-peared close.The Committee also suggested that the employees' sig-natures be obtained on the contract; during working hours on July 16the Committee solicited 60 employee signatures and 5 more in the next3 weeks, of the approximately 80 to 100 employees in the plant. Re-spondent laid off two or three employees on July 7, discharged em-ployee Finnegan on July 8, and on July 13 laid off nine employees(of whom only Shea, Wilkins, Burns, and Warren, plus Finnegan,are complainants in the Section 8 (a) (3) complaint).On the strength of these general circumstances, the Trial Examinerfound that an "implied condition" of the contract benefits which Re-spondent promised and granted to the employees was that they rejectLocal,50 and adhere to the Committee.' Essentially this latter findingformed the basis for the Trial Examiner's adoption of the GeneralCounsel's theory of the complaint that Respondent'sintentto forestallLocal 50 established the alleged Section 8(a) (2) violation.'The caseauthorities relied on by the Trial Examiner clearly fail to support hisconclusions.Unlike the present situation, those cases involved anemployer's acts of assistance rendered to a minority union and recog-nition of one of the contending unions at a time when, as ultimatelydecided by the Board, a real question concerning representationexisted.Assuming that the evidence established Respondent's intent, asfound by the Trial Examiner, we believe that a proven element ofintent does not operate to convert the described conduct of Respondentin dealing with the incumbent bargaining agent,' otherwise lawful—into an unfair labor practice. In every case in which an employerrecognizes and contracts with one of the contending unions making-conflicting representation claims upon it, the employer necessarily-'3The contract finally consummated extended the expiration of the existing contractfrom December 31, 1959, until December 31, 1960.4 It was not alleged or found that any "express condition" was attached8 The Trial Examiner enumerated his findings of unlawful assistance as embracing thepremature extension of the contract; promises and grants of contract benefits; grants oftime and property to hold committee meetings ; permission to the Committee to solicitemployees' signatures during working hours , and the layoffs on July 13There is no contention that the incumbent Committee, which had represented Respond-ent's employees for about 13 years, was not the majority agent when the new contractwas negotiated, executed, and ratified by the employees.Local 50, on the scene, con-cededly did not represent a majority. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenders assistance to the recognized union to the exclusion and detri-ment of the rival. Conceivably, in some instances, it may be inferrablefrom the circumstances that the employer-under pressure from therecognized union or otherwise-has granted contractural concessionswith the intent of opposing or forestalling a rival union.But theelement of intent or motive in such situations is immaterial.7The em-ployer's conduct is illegal only if the recognition and contract wereaccorded a minority union or accorded the union at a time when areal question concerning representation existed.Absent a questionconcerning representation or an effective challenge of the status of thecontracting union as a bona fide representative of the majority of theemployees in the unit, the reciprocal concessions reflected in the con-tract must be taken as the result of proper collective bargaining.TheMidwest Pipingdoctrine,8 as clarified inWilliam Penn Broad-castingCo.,' defines the extent the Board has reached in finding aviolation under Section 8 (a) (2) in the context of the contending unionsituation presented here. In theWilliam Penncase, the doctrine wasexplicated to hold that Section 8(a) (2) is not violated by an em-ployer's execution of a contract with the incumbent union unless thereexisted at the time a real question concerning representation as ulti-mately decided by the Board on the basis of the same criteria uni-formly applied in determining whether such a question exists beforeproceeding to an election under Section 9(a).The Board stated that,in the interest of industrial stability, the employer may continue todeal with the incumbent so as not to deprive the employees of thebenefits of uninterrupted collective bargaining whenever a clearly un-supportable or specious rival claim is made on the employer.10 It wasreasoned that, in the absence of a real question concerning represen-tation, if the employer's contract with the incumbent has any tendencyto encourage employees to become or remain members of the incum-bent, the result is merely a possible and natural advantage whichinheres in the position of every lawful bargaining agent and con-stitutes no interference with the employee's free choice of representa-tive under the Act.Here, the absence of a question concerning representation is con-ceded and there is no dispute as to the bona fide character of theincumbent union as the free representative of the employees.We findRespondent's continued recognition of the Committee and its grant of7 Section 8(a) (2) contains no provision that intent or motive he shownAnd see,e g.,Northeastern Engineering,Inc,112 NLRB 743, 744s The doctrine derived its name from the case entitledMidwest Piping d Supply Co.,63 NLRB 10609 93 NLRB 1104.See alsoShea Chemical Corporation,121NLRB 1027,NovakLogging Company,119 NLRB 1573isThe Board pointed out, however, that the employer acted at its peril in the event theBoard ultimately determined that a real question of representation existed B.M. REEVESCOMPANY, INC.323contract benefits, regardless of Respondent's intent, did not violateSection 8 (a) (2) because no question concerning representation existed.In the circumstances, we likewise find no violation in Respondent'sallowing the use of company time and property for the Committeeto meet and to solicit employee signatures in approval of the contract."2.Concerning the July 13 layoff by Respondent of employees Shea,Wilkins, Burns, and Warren,12 we cannot find in the evidence thenecessary support for the Trial Examiner's conclusion that Respond-ent violated Section 8(a) (3) and (1), as alleged.The Trial Exami-ner placed exclusive reliance upon a general inference of discrimina-tory motivation in that the July 13 layoff "on the heels of Local 50'sdemand for recognition fitted plainly into the pattern of Respondent'sconduct to discourage membership in," and assist the Committee incombating, Local 50.He therefore made no finding as to whetherRespondent knew which or how many of the newer employees hadjoined or assisted Local 50, or whether Respondent selected the fourcomplainants for layoff because of their individual union activities.The implication of the Intermediate Report is that the selectionsfor layoff were made from among the newer employees as a classbecause the newer employees grouped themselves at the committeemeetings with those who spoke up for Local 50 and for rejection ofRespondent's contract offers.However, the evidence is vague andindefinite in character concerning the manner in which the newer em-ployees conducted themselves at the committee meetings,13 and it wasnot shown how Respondent was made aware of the sentiments of thenewer employees or other members at these meetings.Wilkins,Burns, and Warren had been employed by Respondent for less than60 days and Shea for less than 70 days, and all were the most recenthires.Their selection for layoff conformed with the existing con-tract requirement that seniority govern the order of layoff.Further,as the Trial Examiner found, only in the case of Shea can actualknowledge of union activity be imputed to Respondent.Nor, in lightof support in the evidence, can Respondent's defense be ignored thata seasonal decline in business necessitated the layoffs.Among otherthings it appears that from the date of the layoffs on July 13 untilthe close of the hearing on November 12, no replacements had beenhired for the laid-off employees nor were any new employees takenon.1411 See,e g,Coppus Engineering Corp vNLRB ,240 F 2d504,570 (C A.1) ;NLRB v ValentineSugars, Inc., and VahteCorp,211 F. 2d 317,320(CA 5)11No exception was filed tothe TrialExaminer'sdismissaloftheSection 8(a)(3)allegation as to Finnegan's discharge on July 813The testimony indicated that the "timeworkers" were also in the grouping with thenewer employees at the committee meetings.14Although Respondent s economic defense is impliedly rejected in the Trial Examiner'sfinding of the violation, it is apparently accepted in his recommended remedial orderwhich conditions reinstatement and backpay on future availability of positions for thecomplainants 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record, in our opinion, does not permit the general inferenceof unlawful motivation drawn by the Trial Examiner, nor does itpermit a reasonable inference that the complainants were laid off orchosen for layoff on account of their union activities, individually oras a class.Accordingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBERS BEAN and JENKINS took no part in the consideration ofthe above Decision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard in New York, New York, on November9 to 12, 1959, pursuant to due notice and with all parties represented by counsel.The complaint, issued on August 31, 1959, by the General Counsel of the NationalLabor Relations Board and based on charges duly filed and served, alleged insubstance that in July 1959, Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(1), (2), and (3) of the Act by: (a) discriminatorilydischarging and refusing to reinstate five employees on July 8 and 13 because theyjoined and assisted Local 50 (the Charging Union) and because they failed to joinand assist the Council of the Employees, and (b) rendering unlawful assistanceand contributing financial support to the Council by a premature extension ofcontiact, by the aforesaid discharges, and by a series of other specified acts ofassistance, which were also alleged to constitute interference, restraint, and coercion.Respondent answered, denying the unfair labor practices as alleged.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint (i e , extrastate purchases and sales in ex-cess of $500,000 each) and not denied by Respondent's answer (see Rules andRegulations, NLRB, Series 8, Section 102.20) that Respondent is engaged in com-merce within the meaning of the Act, and that Local 50 and the Council of theEmployees are both labor organizations within the meaning of Section 2(5) ofthe Act.II.THE ISSUESThe principal issues in the case are whether the layoff or discharge of five em-ployees on July 8 and 13, 1959, was motivated by intent to restrain and discouragemembership in Local 50 and to assist the Council; whether the extension of a con-tractwith the Council on July 16 was premature and was similarly motivated;whether various benefits offered by Respondent during the negotiations and includedin the contract were conditioned on the employees' refraining from joining orassisting Local 50; and whether the giving of those benefits and the assistance to theCouncil in the holding of meetings with the employees on Company time was un-lawful assistance under the Act.III.THE UNFAIR LABOR PRACTICESA. The factsThe CollectiveBargaining Committee,also known as the Council of the Employees(and herein called both Council and Committee),has represented Respondent'semployees some 13 or 14 years in collective bargaining,during which time it en-tered into a series of contracts,customarily on an annual basis.The usual customwas that negotiations would begin in late November and the new contracts wouldbe signed in late December.The last suchcontract,dated December 24, 1956, toexpire December31, 1957, wasextended(with additions)to December 31, 1959. B.M. REEVES COMPANY, INC.325In late June 1959, Local 50 began an organizational campaign by contactingRespondent's employees in front of a restaurant across the street from the plantas they went to and from work. Knowledge of the activities reached Respondentpromptly, forMike Cortegiano, plant superintendent, admitted knowing by theend of June that union activities were going on and an attempt was being made toorganize the shop by an outside union, and that he learned around July 6 that theunion was Local 50. In the meantime, Respondent ran, up to July 3, a series ofdaily newspaper ads seeking new employees.On July 7 Respondent laid off two or three employees, and on July 8, havinglearned of the layoff, Frank Scida and Valentine Zorros, president and businessagent of Local 50, respectively, called at Respondent's office and were referred toLouis Snyder, office manager, to whom they protested the "discharge" of FrankStarace and Arnold Leichman and demanded reinstatement at once.' Snyder re-plied that the layoff was due to lack of work, that there was already a union inthe plant, and that they could do what they wanted? There was no further contactby Local 50, except that on July 13 it wired Respondent a formal claim of majorityrepresentation and a request to bargain.A copy of the wire, received withoutobjection, indicated that it was sent at 1.40 p.m. and was delivered by telephoneat 1.43 p m.In the meantime, on or about July 8, some of the female employees complainedtoMillieMusso, a member of the Committee, that they were being molested orcalled vile names by the organizers, and they requested that the Committee meetwith management to put a stop to it. Cortegiano met with the full committee (of eightmembers) around July 8 or 9, and was informed of the employee complaints byMusso, who inquired what the Company would do to "combat" Local 50 and stopthe molesting of the employees.The Council also inquired if the contract couldbe opened up because it felt that a majority of the employeesat that timeweredefinitely against the Union.Cortegiano replied that he would have to take it upwith Reeves, who was soon to leave for Europe.A series of meetings followed on July 13, 14, and 15 between the Committee andmanagement and the Committee and the employees, all on company time andproperty.The first meeting was held from 10:30 a.m. to 12.05 p.m. on the 13th,between the Committee and Reeves, Cortegiano, and Rubin Hackmeyer, vice presi-dent.Though the Committee had requested that the contract be reopened, it wentinto the meeting with no demands whatever and without any attempt to formulatedemands in a meeting with the employees.Reeves offered an increase in theminimum wage rate from $1 to $1.15 an hour through the first three brackets, andthere was also discussion of items such as insurance, holidays, and uniforms, whichthe Committee injected.Musso again mentioned the fact that some of the girls werebeing annoyed by Local 50The Council then sought and obtained permission to hold a meeting with theemployees, and such a meeting was held at 1:30 for about 30 minutes, with all plantoperations shut down.This and the later meetings between the Council and theemployees were noisy and (to some employees) confusing, with sharp and louddivision between prounion and antiunion factions around the central issue whetherthe employees wanted the outside Union or wanted to reject the outside Union byaccepting Reeves' offer.Harry Wilkins and Joseph Shea (two of the 8(a) (3)'s) gave undenied testimonythat there were in fact two separate groupings, with the girls on the antiunion sideof the room and the timeworkers (including the new employees) on the otherJoseph Burns, another 8(a)(3) and also a new employee, testified that when hespoke up for the Union, some one questioned his interest since he had been theresuch a short time.As Frank Lamadora, a committee member, framed the issue ini Though Scida erroneously understood that Snyder was vice president, there is noquestion concerning Snyder's authority, since President Benjamin Al. Reeves had directedhim to handle the matterThe complaint did not allege Leiclitman's discharge to be discriminatory and theGeneral 'Counsel dismissed as to Starace at the hearing2 The foregoing represents a reconciliation of the credited testimony of the three wit-nessesThe testimony of Scida and Zorros (denied by Snyder) that they also made ademand to bargain on the basis of a claim of majority is not credited, nor is their testi-mony credited that Snyder threatened that any employee who was caught talking for theUnion would be dischargedSnyder's testimony (denied by Scida and Zorros) that thelatter threatened to call a strike immediately if the reinstatements were not made issimilarly not credited, particularly in view of the fact that Snyder admittedly did notreport the alleged threat to Reeves577684-61-vol 128-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresenting Reeves' offer, "You are sure of getting it, whereas the union will have tocome in and fight for whatever they are promising."Another committee memberargued that the employees were getting along very nicely, but "now the union iscoming in and we have an awful lot of trouble." Testimony by Burns, Wilkins, andShea that Lamadora and/or Mussoexpresslyconditioned the benefits and the newcontract on rejection of the Union is not credited.Reeves' offer was rejected, and the Council then held another meeting with man-agement representatives and endeavored to bargain for increased benefits. (In themeantime, around 1:43 p.m. Local 50 made its telegraphic majority claim andrequest to bargain )Hackmeyer stated in part that business was slow and thatRespondent was thinking about a layoff in the near futureif there was no pickup,but Lamadora testified that such assertions were common during contract talks.The meeting ended around 4 p.m., with Respondent extending its offer through four,rather than three, brackets, but without agreement being reached.Though Hack-meyer had not informed the Council that a layoff was imminent, Cortegiano laidoff nine employees at 4:10 p.m. See "The Discharge or Layoff,"infra.The Council held another meeting with the employees in the lunchroom at noonon the 14th and reported Reeves' offer.There was again the same sharp divisionof opinion between the prounion and antiunion factions, and the offer was againrejected.The Council held a further meeting with management at 2 p.m., and Reevesoffered, in addition to 15 cents an hour for the first four brackets, a 10-cent increasefor the rest of the shop and a $1,000 life insurance policy.Ryan, a committeemember,referred to union claims that the contract was no good,and inquired if arider could be attached to the contract for employee signatures, so as to make thecontract "a little more legal."Reeves agreed.The Council met again with the employees at noon on July 15, reported Reeves'new offer, and took a vote. On the first vote more ballots were cast than the numberof employees present, but on a second vote the result was for accepting the contract,35 to 30.The Council then met with management, informed Reeves that the majority wasso close it did not feel safe in signing a contract, and suggested that if Reeves wouldgive additional uniforms, the employees would be more satisfied and would signmore readily.Reeves agreed, and agreed further that the Committee would cir-culate the new contract the next day and solicit signatures on the riderThe entire Committee engaged in the solicitation of signatures on the morningof July 16 from 9 to 11 a inAt Cortegiano's direction, they used a foreman's deskon the fourth floor and called the employees up there to sign.Approximately 60signatures were obtained the first day, and ultimately a total of 65 were obtainedduring the 3 weeks of overall solicitation.The later solicitations were made at theexpress direction of Cortegiano after certain employees returned from their vacations.On the afternoon of the 16th, the Council was called into the office and signedthe contract along with managementWe revert briefly to the evidence which relates directly to the discharge or layoff.The Discharge or LayoffThe complaint alleged a discriminatory discharge of John Finnegan on July 8,and of Joseph Shea, Joseph Burns James E. Warren, and Harry Wilkins on July 13.The only evidence concerning Finnegan's discharge was Finnegan's testimony asfollows-When he reported on the morning of the 8th, after being out sick the daybefore his "main supervisor," Irving, asked why he was out, and he explained.Irving told him his work was not satisfactory because it did not meet Irving'squalifications, and that if he was out again, not to bother to return. Irving returnedshortly and told Finnegan to pick up his pay.Finnegan testified that he had signed a membership card for Local 50 on thestreet corner aweek before his discliprgeat a time when another of his supervisors,Vinme, was crossing the street some 50 feet awayConsiderable question wps c^ston the reliability of that testimony on cross-examination concerning his membershipcard, which bore the dateJuly 6Burns, Shea. Warren, and Wilkins were informed that they were laid off becauseof lack of work or because business was slowThough they had not been recalledup to the time of the hearing, Respondent's evidence showed that no new employeeshad been hired as replacements or otherwise.The circumstances thus require afinding of a layoff, not a dischargeBurns signed a union card on July 10 at the union office some four blocks fromthe factory.There was no direct evidence of company knowledge.Wilkins testi-fied that he signed a union card after July 4 at a sidewalk table in front of the B.M. REEVESCOMPANY, INC.327restaurant across the street and that he saw Supervisor Irving going by in his carat the time. Shea testified that he signed a card around June 28, while he wasinside the restaurant,but that he solicited some four signatures inside the plant,and that on one occasion Irving watched him do so.Warren died before the hearing.The General Counsel offered Warren's affidavit,given during the Board's investigation of the charges, but admitted that the weightof authority, as recognized by Wigmore, is against reception of such evidence.Theoffer was rejected.Cf.Tidelands Marine Service, Inc.,126 NLRB 261, where, in aRa-Richsituation (121 NLRB 700), the Board struck the testimony ofa deceasedwitnessbecause he would not be available for cross-examination at the reopenedhearing which the Board ordered.Respondent's records showed that all of the laid-off employees were new em-ployees who had been hired on various dates after May 6, and that three of them(Arnold Leichtman, Joseph Burns, and Raphael Roman, were hired as late as July2.The existing contract with the Council provided that, "In case of layoffs, thenewest employee shall be laid off first."However, another provision on whichRespondent relied,i.e., for a trial period of 60 working days, was not applicablesince it related only to qualifying for holiday pay.B. Concluding findingsDespite Local 50's claim of majority and demand for recognition, the GeneralCounsel makes no claim that it in fact had a majority and concedes that its requestfor recognition raised no question of representation.Accordingly,he concedesfurther that Respondent could have reopened and modified its contract with theCouncil, prematurely as it did, unless it did so with purpose and intent to counteractand forestall Local 50's organizational campaign and to assist and support theCouncil by cementing its position as the representative of the employees.And,contending that the evidence established such unlawful motivation, the GeneralCounsel,without claiming that Respondent'soffers of increased benefits in thenew contract were necessarily made on theexpresscondition that the employeesreject or renounce Local 50, argues that the evidence established in any case thatsuch was theimpliedcondition.Thus, under the General Counsel's contentions, thelegality of Respondent's conduct turns on the intent with which it acted.As the following resume shows, the facts plainly support the General Counsel'scontentions.With knowledge of Local 50's campaign, Respondent gave receptive ear to theCommittee's suggestion that it do something to "combat" Local 50 and that it reopenthe contract, since the Council felt that it had a majorityat that time(July 8 or 9).The issues and the discussions in the employee meetings were phrased in prounionand antiunion terms, and Respondent'soffers, successively increasing wages andother benefits, were twice rejected, plainly indicating that the Council was failing tomuster majority support vis-a-vis the outside Union.Finally, after Respondent"sweetened" its offer sufficiently to procure acceptance by a close vote, and theCouncil expressed to Respondent its fear that it would still be unable to muster amajority, Respondent immediately agreed to give the additional benefits which theCouncil suggested as necessary to insure majority acceptance, and the Council there-upon proceeded, with Respondent's full support, to solicit employee signatures oncompany time and property.Respondent's premature and hasty action,in the face of Local 50's campaign anditsrecognition claim, is to be compared,of course,with its previous regular andleisurely course of bargaining for annual contracts, with negotiations beginning inlateNovember and ending in late December. It is plain from the record thatnothing except Local 50's drive for representative status accounted for the pre-cipitate action which Respondent and Council took to combat that outside Union,the possibility of whose advent was openly discussed and whose majority claimswere given color by the repeated rejection of Respondent's offers.The precipitate layoff on July 13, on the heels of Local 50's demand for recog-nifon, fitted plainly into the pattern of Respondent's conduct to discourage mem-bership in the outside Union and to assist the Council in combating that UnionDespite the claim of slow business, Respondent had continued to advertise for andto hire new emp'oyees until 10 days before, and also despite that claim, Respondentoffered new and 'ncreased benefits, though the existing contract had nearly 6 monthstorun Not only do the circumstances establish that Respondent was intent gen-er"llv on restr'ining the nroeress of Local 50's drive, but the layoff was also plainlycalculated directly to affect its claimed maiority status by removing at least someof its support and therebv to insure the ultimate acceptance of Respondent's ever-increasing offers of benefits and to solidify the Council's representative position. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that the contract provided that the newest employees should be laid off firstand that those who were laid off were newer employees does not, under the circum-stances here, preclude a finding of unlawful motivation, for the newer employeesgrouped themselves with those who spoke up for the Union and for rejection ofRespondent's offers.We come now to the question whether the evidence will support a finding of dis-crimination as to the individual employees whose layoff on July 13 was litigated bytheGeneral Counsel.Because Respondent's motivation was to discourage mem-bership in a labor organization-within the literal language of Section 8(a)(3)-itisnot material whether Respondent knew which or how many of the newer employ-ees had actually joined or assisted Local 50,3 and it is unnecessary to find thatRespondent selected certain employees because of theirindividualunion activities.Wagner Iron Works, a corporation,104 NLRB 445, 448. The discrimination whichthe Act forbids resulted from the plainly calculated discouragement of membershipin Local 50. For the foregoing reasons the unavailability of the decedent, Warren,is also not fatal to the General Counsel's case.4The foregoing conclusions are, of course, wholly inapplicable to Finnegan's dis-charge on July 8.Finnegan s testimony will not support a finding of companyknowledge of his union membership, and Local 50's support by new employees didnot become apparent until the committee meeting with the employees on July 13.Furthermore, the evidence as a whole does not refute the genuineness of the causeassigned, as testified to by Finnegan himself.Respondent's brief advances no arguments and cites no cases which require differentfindings or conclusionsIndeed, its argument on the law is wide of the mark, for itrelies largely onCoppus Engineering Corp. v. N.L.R.B.,240 F. 2d 564 (C.A. 1),denying enforcement to 115 NLRB 1387, and on other court cases which cite andfollow it, arguing that as the Board was reversed inCoppus,and as most of thecases which the General Counsel relied upon antedatedCoppus,the latter decision"represents not only a more recent but more authoritative pronouncement on theprinciples applicable to the instant proceeding "Respondent overlooks the factthat the Board has not announced acquiescence inCoppusand that Board decisionsconstitute precedents which are binding on its Trial Examiners, despite court dis-approval.Insurance Agents' International Union AFL-CIO (The Prudential In-si=ranceCompany of America),119 NLRB 768,773;Novak Logging Company,119 NLRB 1573, 1575,Scherer & Davisson Logging Company,119 NLRB 1587,1589.But aside from that, theCoppuscase is plainly distinguishable from the facts ofthe present case, in which the crucial issues concernthe intent and purposewithwhich Respondent acted.Furthermore, this case meets the language of the court inCoppusthat, "To constitute such evidence [of support or domination] hasty recog-nition of one labor organization would have to be coupled with some nonprivilegeddiscrimination against a rival labor organization .. . 'The evidence which thecourt found lacking there was plainly supplied here.Respondent also relies uponCleaver Brooks Mfg. Corporation v N.L.R B ,264 F.2d 637 (C A. 7), denying enforcement of 120 NLRB 1135, but that case is inappositefor the same reasons asCoppus,and is similarly distinguishable on its factsThere,as the court pointed out, the inside union demonstrated as majority of employees bysignatures on its charter.Here the majority which signed the contract was onewhich Respondent had unlawfully assisted the Council in mustering, in the faceof Local 50's demand for recognition, by promising and granting increased benefitson the implied condition that the employees reject Local 50 and adhere to theCouncil, by the granting of company time and property for the holding of meetingswith employees and for the solicitation of signatures, and by the discriminatorylayoff for the purpose of restraining and discouraging Local 50's campaign.Though some of the cases which the General Counsel cited are also inapposite asRespondent points out, the following cases support the conclusions reached herein:Harrison Sheet Steel Co,94 NLRB 81, 93-94; and see particularly the opinion ofthe court, ordering enforcement, 194 F. 2d 407, 410 (C A. 7), and cases there cited;Sunbeam Corporation,99 NLRB 546, 550;Summers Fertilizer Company, Inc.,117NLRB 243, 244. And seeSterling Cabinet Corp.,109 NLRB 6, 7-8, for miscel-laneous assistance found violative of Section 8(a)(1).See alsoLundy Manufac-8A finding of actual knowledge can be made only in the case of Shea.6 Since the evidence established that Respondent neither hired nor recalled employeessince July 13, no basis exists for a backpay recommendation or other affirmative remedyas to Warren. B.M. REEVESCOMPANY, INC.329luring Corporation,125 NLRB 1188, where the Board adopted the Trial Examiner'sreport which found in part that the respondent there had recognized a union whichrepresented a majority, if at all, by reason of the active sponsorship and assistanceof respondent, who assisted the union through use of its time, property, and per-sonnel in securing and insuring the Union's status as bargaining agent.It is therefore concluded and found on the entire evidence that by prematurelyextending the existing contract to forestall and hinder Local 50's organizationalcampaign, by promising and granting increased benefits on the implied conditionthat the employees reject Local 50 and adhere to the Council, by shutting down itsoperations and by granting company time and property for the holding of meetingsbetween the Committee and the employees, by permitting and directing the Com-mittee to solicit employees' signatures during working hours in ratification of itsnew contract with the Committee, and by laying off Joseph Burns, Joseph Shea, JamesE.Warren, and Harry Wilkins on July 13, to discourage membership in Local 50and to solidify the Committee's position as representative of the employees, Re-spondent rendered unlawful assistance and support to the Committee and alsointerfered with, restrained, and coerced employees in the exercise of rights guaran-teed by Section 7 of the Act.ft is also concluded and found that by laying off Burns, Shea, Warren, and Wilkinson July 13, Respondent discriminated in regard to the hire or tenure of employmentto discourage membership in Local 50 and to encourage membership in and ad-herence to the Council.Respondent did not, however, discriminatorily dischargeJohn F. Finnegan.The above findings of unlawful assistance to the Committee are not based in anypart on the fact that the meetings between the Committee and management were oncompany time and property. See the proviso to Section 8(a)(2).IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases, which I find necessary toremedy, and to remove the effects of the unfair labor practices and to effectuatethe policies of the Act.I shall recommend among other things that Respondent withdraw and withholdfurther recognition from the Committee and/or Council of the Employees, and thatitcease performing or giving effect to its contract dated July 16, 1959, with saidCommittee, provided that nothing herein shall be construed to require Respondentto vary any substantive provision of said contract or to prejudice the assertion byits employees of any rights they may have thereunder.For reasons which are stated inConsolidated Industries Inc.,108 NLRB 60, 61,and cases there cited, I shall recommend a broad cease and desist order.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 50 and the Council are both labor organizations within the meaning ofSection 2(5) of the Act.2.By assisting and contributing support to the Council, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (2)of the Act.3.By discriminating in regard to the hire and tenure of employees to discouragemembership in Local 50 and to encourage membership in the Council, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices having occurred in connection with theoperations of Respondent's business as set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication ]